— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Chetta, J.), rendered January 9, 1990, convicting him of criminal possession of a controlled substance in the fourth degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The defendant’s application to suppress the physical evidence found on his person was properly denied for reasons stated by Justice Chetta in his memorandum decision dated August 15, 1989 (see, People v Perry, 133 AD2d 380, 381-382, affd 71 NY2d 871; cf., People v Durant, 175 AD2d 176). Thompson, J. P., Lawrence, Balletta and O’Brien, JJ., concur.